Citation Nr: 9917068	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a seizure disorder or 
epilepsy.

In statements submitted in 1996, the veteran appeared to 
raise a claim for compensation related to the effects of 
treatment at a VA medical facility.  The RO has not yet 
addressed this issue, and the Board refers the issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was first diagnosed with a seizure disorder 
in 1988, many years after service.

3.  The veteran's seizure disorder is not reasonably shown to 
be linked to any head injury in service or other event in 
service.


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a seizure 
disorder, sometimes described as epilepsy.  The veteran has 
had a number of claims and appeals for VA benefits, and the 
procedural history of his claims is somewhat complex.

The veteran requested service connection for a seizure 
disorder in statements submitted in June 1996 and August 
1996.  The RO denied service connection for a seizure 
disorder in a September 1996 rating decision, and the veteran 
submitted a notice of disagreement with that decision.  The 
veteran had a hearing at the RO in November 1996, at which he 
discussed several claims, including his claim for service 
connection for a seizure disorder.  Although the RO issued 
Statements of the Case addressing other issues that the 
veteran had appealed, the RO did not address the veteran's 
appeal on the seizure disorder issue until mentioning the 
issue in a March 1997 Supplemental Statement of the Case.

In October 1998, the Board remanded the claim for service 
connection for a seizure disorder to allow the veteran to 
cure a deficiency in his appeal.  The Board found that the 
veteran had not submitted an adequate Substantive Appeal on 
the issue, and indicated that the veteran could cure that 
deficiency by presenting a written argument, or an oral 
argument at hearing, regarding the claim.  The Board 
indicated that the veteran would have 60 days following 
notification to provide such argument in order to establish 
his appeal.  Later in October 1998, the RO sent the veteran a 
letter explaining the Board's remand, and the actions needed 
to perfect the veteran's appeal.  The veteran did not respond 
to the letter from the RO.

In the October 1998 remand, the Board pointed out that the 
absence of an adequate Substantive Appeal could be a 
sufficient reason to dismiss the veteran's claim for service 
connection for a seizure disorder.  Notwithstanding the 
Board's warning in the remand, the Board notes that the 
transcript of the November 1996 hearing at the RO provided 
arguments from the veteran and his wife explaining why they 
believed that his seizure disorder should be service 
connected.  While the hearing preceded the RO's issuance of a 
Supplemental Statement of the Case addressing the issue, the 
hearing testimony signaled the veteran's intention to 
continue his appeal, and provided the veteran's account of 
the reasons for his appeal.  The Board will take into account 
the arguments that the veteran has presented, and will 
proceed to a consideration of his appeal for service 
connection for a seizure disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran contends that his current seizure disorder can be 
attributed to a head injury that he sustained during service.  
He also contends that he began to have preliminary symptoms 
of a seizure disorder during service.  There is recent 
medical evidence that the veteran has seizures.  The veteran 
has reported that he had a head injury during service, and 
that he began to have some symptoms of a seizure disorder 
during service.  A physician who saw the veteran following a 
seizure in 1988 stated the impression that the seizure was 
probably secondary to old head injuries.  For purposes of 
determining whether a claim is well grounded, the evidence 
submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that the evidence is sufficient to form a plausible and 
well grounded claim for service connection for a seizure 
disorder.  In determining whether service connection of a 
seizure disorder is warranted, the Board will consider the 
relative weight of all of the evidence for and against 
service connection.  The Board is satisfied that evidence 
relevant to the veteran's claim has been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

The veteran's service medical records contain no report of 
seizures or of head injury.  Sick call notes from March 1974 
indicated that the veteran was seen after he slid down a 
ladder, causing a large abrasion to his mid-back.  No head 
injury was reported or observed at that time.

Private hospital records dated in April 1988 indicated that 
the veteran was admitted following a witnessed grand mal 
seizure.  The veteran reported no prior history of seizures.  
He reported a history of a number of closed head injuries 
without loss of consciousness, including one automobile 
accident.  Anti-seizure medication was begun.  One of the 
physicians who examined the veteran reported an impression of 
"Single generalized seizure, probably secondary to old head 
injuries of closed type."  The discharge diagnosis was grand 
mal seizure disorder. 

VA medical records indicated that the veteran continued on 
anti-seizure medication, including Dilantin, after 1988.  In 
1993 and 1994, the veteran received VA outpatient treatment 
for alcohol dependence.  Treatment notes dated in November 
1993 indicated that the veteran reported consuming up to half 
a pint of alcohol on work nights, and between a pint and a 
quart per day on days off.  He reported a 25-year history of 
alcohol use, and a 19-year history of alcohol dependence.  He 
reported a history of a withdrawal seizure in 1988.  The 
examiner noted a history of a seizure disorder, described as 
possibly alcohol-related.

VA outpatient treatment notes dated in December 1995 
reflected the veteran's report that he had been diagnosed 
with epilepsy in 1988, and had had four seizures since that 
time.  The veteran also reported having prodromes, which he 
described as the feeling that a seizure was about to occur.  
He described the sensation as feeling "swimmy headed" and 
dizzy, and beginning to black out.  In September 1996, the 
veteran received VA treatment after having nine seizures in a 
two to three day period.  Examiners noted that the veteran 
had recurrent coarse tremors of the arms.  Examiners reported 
an impression of Dilantin toxicity.

In his November 1996 hearing at the RO, the veteran reported 
that he was on medication for a seizure disorder.  He stated 
that his most recent epileptic seizures had been in August or 
September 1996, when he had had nine seizures within a period 
of two days.  The veteran's wife reported that the veteran's 
major seizures were sometimes accompanied by loss of bladder 
or bowel control.  The veteran reported that, in addition to 
major seizures, he frequently experienced prodromes.  The 
veteran's wife stated that during a prodrome, the veteran 
would become unresponsive and apparently unaware of his 
surroundings for a period of five to ten minutes.  The 
veteran reported that in addition to seizures and prodromes, 
he had ongoing shaking in his limbs.

In his November 1996 hearing, the veteran reported that 
during service aboard a ship he had fallen and landed on the 
back of his head and neck.  He reported that a cut on the 
back of his head was treated by a corpsman, and that he began 
soon thereafter to experience prodromes.  He reported that he 
did not report the prodromes to anyone during service, or at 
any time until he had a major seizure in 1988.  The veteran's 
wife reported that she had not witnessed the veteran having a 
major seizure between 1977 and 1988, but that during those 
years she had witnessed him having the periods of 
unresponsiveness and memory lapse that the veteran called 
prodromes.  The veteran's wife reported that the veteran had 
consumed alcohol during the years immediately following his 
service, but had not engaged in heavy drinking as he did in 
later years.  The veteran indicated that he had been in an 
automobile accident and had sustained a head injury prior to 
service, in 1971.  He reported that he had not been 
hospitalized for that injury.

There is a lapse of many years between the veteran's service 
and his first medically documented seizure, in 1988.  While 
the veteran has recently reported that he sustained a head 
injury during service, no head injury is noted in his service 
medical records.  The veteran has reported other head 
injuries, without providing details, but indicating at least 
one head injury prior to service, in an automobile accident.  
The veteran has reported prodromes beginning in service, and 
his wife indicated that she witnessed such spells prior to 
1988.  There is no medical report of the prodromes during or 
soon after the veteran's service, however.  In addition, no 
medical professional has indicated that there is a link 
between the veteran's seizures and his period of service.  
The physician who related the seizure in 1988 to old head 
injuries did not indicate any particular injury by date.  In 
1993, a different physician suggested that the veteran's 
seizures might be related to a long history of alcohol abuse.  
The Board finds that the medical evidence and opinion does 
not corroborate the veteran's contentions that he had a head 
injury in service, or that a head injury in service led to a 
seizure disorder.  Without better evidence that the veteran 
had a head injury in service, and, especially, without 
medical evidence that more specifically links the veteran's 
seizures to his service, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's seizure disorder was incurred in service.  
Therefore, the claim for service connection for the seizure 
disorder is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a seizure disorder is 
denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

